342 S.W.3d 373 (2011)
In the Interest of Z.S.B.-F.
Nos. ED 95789, ED 95790.
Missouri Court of Appeals, Eastern District, Division Three.
June 7, 2011.
John R. Bird, St. Louis, MO, for appellant.
Allison Wolff, Clayton, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
In this consolidated appeal, the father, L.C.F., challenges the judgment of the Circuit Court of St. Louis County terminating his parental rights to his daughter, Z.S.B.-F., and to his son, Z.S.B.-F.[1] We have reviewed the parties' briefs and the record on appeal and find no error.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court's judgment. Rule 84.16(b)(1).
NOTES
[1]  The mother neither appeared for trial nor appeals the trial court's judgment terminating her parental rights.